Filed 5/11/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 82







State of North Dakota, 		Plaintiff and Appellee



v.



Aaron James Erhart, 

a/k/a Aaron James Erhardt, 		Defendant and Appellant







No. 20100384







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Jackson J. Lofgren, Assistant State’s Attorney, Morton County Courthouse, 210 Second Avenue NW, Mandan, N.D. 58554, for plaintiff and appellee.



Mark T. Blumer, 341 Central Avenue North, Suite 3, P.O. Box 475, Valley City, N.D. 58072, for defendant and appellant.

State v. Erhart

No. 20100384



Per Curiam.

[¶1]	Aaron Erhart appeals from the judgment entered by the district court after a jury found him guilty of gross sexual imposition.  Erhart argues the State’s evidence was insufficient to sustain the guilty verdict.  We summarily affirm the district court’s judgment under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner